996 A.2d 821 (2010)
In re Garrison S. CORBEN, Respondent.
No. 10-BG-201.
District of Columbia Court of Appeals.
June 3, 2010.
Before THOMPSON, Associate Judge, and NEBEKER and TERRY, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified copy of the order issued by the Supreme Judicial Court of Massachusetts, Suffolk County, suspending respondent based on stipulated facts, see In re Garrison Stuart Corben, No. BD-2009-113 (Mass. Dec. 30, 2009), this court's March 19, 2010, order suspending respondent and directing him to show cause why reciprocal discipline should not be imposed, there appearing to be no response, and Bar Counsel's May 4, 2010, Statement, it is
ORDERED that Garrison S. Corben is hereby suspended for one year and one day from the practice of law in the District of Columbia, subject to him establishing fitness as a requirement for reinstatement. See D.C.Bar. R. XI, § 11(c)(4) (reciprocal discipline shall be imposed unless the attorney shows by clear and convincing evidence that the misconduct warrants substantially different discipline in the District of Columbia); In re Weekes, 990 A.2d 470 (D.C.2010) (D.C.Bar. R. XI, § 11(c) mandates reciprocal discipline except in certain limited situations) and In re Edmonds, 817 A.2d 833 (D.C.2003) (suspending attorney for one year and one day, with reinstatement conditioned upon showing of fitness, as identical discipline reciprocal to one year and one day suspension in Massachusetts). It is
FURTHER ORDERED that, for purposes of reinstatement, this suspension will not commence until such time as respondent files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).